Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 26, 2016

The Court of Appeals hereby passes the following order:

A16A0434. HAYNES CONSTRUCTION MANAGEMENT GROUP, LLC. et al.
    v. OMARI


      On November 16, 2015, we granted appellants’ counsel’s request to withdraw
as appellate counsel. Appellants’ brief was due on November 19, 2015, however on
December 11, 2015, this Court granted Allen Haynes, in his individual capacity and
appearing pro se, an extension of 30 days in which to file his brief. We also noted
that Haynes, as a non-attorney, could not appear on behalf of appellants Haynes
Construction Company and Bryan Haynes, who had not filed an appellant’s brief or
motion for an extension of time to file their brief.
      Accordingly, it appearing that as of February 18, 2015, the appellants have
not filed their appellate brief or received an additional period of time in which to file
their brief, appellee’s motion to dismiss the appeal is hereby GRANTED.




                                         Court of Appeals of the State of Georgia
                                                                            02/26/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                          , Clerk.